      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
HONGYING ZHAO, et al.,

                 Plaintiffs,

           - against -
                                                           MEMORANDUM AND ORDER
JPMORGAN CHASE & CO. and
JPMORGAN CHASE BANK, N.A.,                                 17 Civ. 8570 (NRB)

               Defendants.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Hongying Zhao and 244 other individuals (“plaintiffs”) bring

this action against JPMorgan Chase Bank, N.A. (“JPMC”) and its

holding company JP Morgan Chase & Co. (“JPMC Holding Company”)

(together, “defendants”).            The First Amended Complaint (“FAC”)

asserts the following claims against both defendants: (1) knowing

participation    in    a    breach   of    trust,    (2)   aiding   and   abetting

embezzlement, (3) aiding and abetting breach of fiduciary duty,

(4) aiding and abetting conversion, (5) aiding and abetting fraud,

(6) unjust enrichment, (7) commercial bad faith, and (8) gross

negligence.

     Presently before the Court is defendants’ motion to dismiss

the FAC pursuant to Federal Rule of Civil Procedure 9(b) and

12(b)(6) or, in the alternative, to strike certain allegations

pursuant   to   Rule       12(f).    For    the     reasons   set   forth   below,
       Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 2 of 24



defendants’ motion to dismiss is granted.            Defendants’ motion to

strike is denied as moot.

                                 BACKGROUND 1

      The Complaint’s primary allegation is that defendants knew or

were willfully blind to the fact that non-party Renwick Haddow and

his   company    “Bar   Works”   were   perpetrating    a   fraud   on   their

investors.      Bar Works ostensibly owned and rented out co-working

stations   in    retail   spaces   across    the   United   States,   leasing

specific stations to investors in exchange for monthly payments.

FAC Ex. A, ECF 24-1 ¶¶ 7-8, 18, 39, 47–83.              In reality, Haddow

operated a Ponzi scheme in which Haddow solicited investments for

Bar Works locations that did not exist and paid returns using the

contributions of new investors.         Id. ¶¶ 27–29.

      Haddow began soliciting investments for Bar Works in early

2016 under the fictitious alias “Jonathan Black.”             Id. ¶¶ 10, 26.

Plaintiffs allege that Haddow adopted this alias on account of his

well-publicized history as a corporate fraudster.               According to

the FAC, publicization of Haddow’s checkered past began in or about

November 2008, when the Companies Investigation Branch of the

Insolvency Service of the United Kingdom disqualified Haddow from

serving as a director of any company registered in the U.K. on



      1 The following facts are largely drawn from the FAC, ECF No. 26, and are

assumed to be true for purposes of this motion. Chambers v. Time Warner, Inc.,
282 F.3d 147, 152 (2d Cir. 2002).


                                         2
           Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 3 of 24



account of his involvement in a deceptive corporate scheme.                   Id.

¶ 12.       Later, in July 2013, the U.K. Financial Conduct Authority

brought a civil action against Haddow and others for allegedly

running various unauthorized collective investment schemes.                     A

U.K. court ruled against Haddow and an appeals court dismissed his

appeal – decisions that were publicized in the British press.                 Id.

       On or about February 4, 2016, Haddow opened depository bank

accounts for two Bar Works entities at JPMC (the “622 account” or

the “379 account”) 2 and in the process disclosed his true identity

to at least one JPMC employee. FAC ¶ 13. At some point, defendants

saw the private placement memorandum (“PPM”) Haddow provided to

plaintiffs to generate interest in Bar Works investments.                   Id. ¶

130.       Haddow used the accounts to receive funds from investors,

requesting that each plaintiff send their contributions via wire

transfer to either the 622 or the 379 account.

       Plaintiffs cite several examples of account activity that

they allege alerted or should have alerted JPMC to the fraudulent

nature of the Bar Works enterprise.             For one, money was co-mingled

and Haddow was allowed to withdraw the funds without limitation,

id. ¶¶ 14, 25, which he did to pay for lavish personal expenses,

including luxury car purchases, id. ¶ 75.                Nearly $4,000,000 in

investor       money   was   wired   into   the   379   or   622   accounts   and


       2The 622 account belonged to Bar Works Inc. and the 379 account belonged
to Bar Works 7th Avenue Inc. FAC ¶ 23.


                                            3
       Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 4 of 24



immediately transferred to “known overseas money laundering havens

such as Mauritus, the Seychelles and Morocco.”              Id. ¶¶ 18, 58.      On

one occasion in March of 2017, an individual plaintiff attempted

to send a $35,000 investment to Bar Works Inc., but the funds were

not properly routed to the JPMC accounts.                 Id. ¶ 78.      Shortly

thereafter, plaintiff became aware of Haddow’s involvement in the

Bar Works scheme and his bank put in a recall request to JPMC.

Rather than return the money, JPMC held the funds for three weeks

before releasing them to Haddow.        Id.         The FAC alleges that these

actions violated various internal JPMC policies and triggered

unspecified bank monitoring systems. 3              FAC ¶¶ 26, 69-70, 74-75,

89, 105, and 122.

      According to the FAC, transaction activity from Haddow’s

accounts   at   JPMC   generated    tens       of   thousands    of   dollars   in

transaction fees for the bank.             Id. ¶ 30.       Plaintiffs further

allege that fees associated with the transactions constituted a

“large percentage of the wired amount.”              Id. ¶ 31.   As a result of

JPMC’s actions, plaintiffs allege that they lost nearly $17 million

in capital that they had invested in Bar Works.


      3 The FAC is peppered with irrelevant and inadmissible accusations that

JPMC violated various laws and regulations without private causes of action
including, inter alia, the Bank Secrecy Act, the USA Patriot Act, and relevant
New York laws and regulations. FAC ¶¶ 57-68, 73, 76-77, and 161-162. Paragraph
46 discusses JPMC’s role in the collapse of Enron, and a subsequent written
agreement with the Federal Reserve Bank of New York and the New York State
Banking Department. Given our subsequent dismissal of the FAC in its entirety,
we do not reach defendants’ request that these pleadings be stricken pursuant
to Rule 12(f).


                                           4
         Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 5 of 24



       On June 25, 2017, 27 plaintiffs in the present action filed

a lawsuit against Bar Works and three individual defendants in New

York State Supreme Court, New York County asserting various state

law causes of action, including, inter alia, fraud and breach of

fiduciary duty.      See FAC Ex. A (“State Court Complaint”), ECF No.

26-1; see also Zhao v. Bar Works USA LLC, etc. et al., Index No.

155530/2017.      The state court action resulted in default judgment

against Haddow and others.         Id., NYSCEF Docket No. 162.             On June

30, 2017, the SEC filed a securities fraud action against Haddow

and Bar Works entities.          Securities and Exchange Commission v.

Haddow et al, 1:17-cv-04950.

       The initial complaint in this action was filed by a subset of

27 of the current plaintiffs on November 6, 2017.                 See Compl., ECF

No. 1.      Plaintiffs subsequently filed the FAC on February 7, 2018,

adding an additional 218 plaintiffs.             See FAC, ECF No. 24.       On May

14, 2018, defendants filed the motion pending before the Court.

ECF No. 36.      Oral argument was held on February 6, 2019.              See Feb.

6, 2019 Hr’g Tr., ECF No. 50.

                                  DISCUSSION

       I.     Pleading Standards

       On a motion to dismiss under Rule 12(b)(6), we must accept as

true   all    factual   allegations    in       the   complaint    and    draw   all

reasonable inferences in plaintiffs’ favor.              City of Providence v.

BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017).                  To survive

                                            5
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 6 of 24



a motion to dismiss, a complaint must include “enough facts to

state a claim to relief that is plausible on its face.”         Bell Atl.

Corp. v. Twombly, 550 U.S 544, 570 (2007).          “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”        Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

     In asserting a claim sounding in fraud, plaintiffs must

satisfy the heightened pleading standards of Federal Rule of Civil

Procedure 9(b) by “stat[ing] with particularity the circumstances

constituting fraud or mistake. Malice, intent, knowledge, and

other conditions of a person's mind may be alleged generally.”

Fed. R. Civ. P. 9(b).      “Plaintiffs must allege facts that give

rise to a strong inference of fraudulent intent.”        Acito v. IMCERA

Group, Inc., 47 F.3d 47, 52 (2d Cir. 1995) (internal quotation

marks and citation omitted).     “Rule 9(b) applies to ‘all averments

of fraud.’    This wording is cast in terms of the conduct alleged,

and is not limited to allegations styled or denominated as fraud

or expressed in terms of the constituent elements of a fraud cause

of action.”    Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004)

(internal citation omitted).       “Claims of commercial bad faith,

like claims of fraud, are governed by the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b).”          Lerner v.

Fleet Bank, N.A., 459 F.3d 273, 293 (2d Cir. 2006).

                                       6
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 7 of 24




    II.     Holding Company Liability

     As an initial matter, defendants move to dismiss all claims

against the JPMC Holding Company, as none of the allegations of

wrongdoing relate to that entity.             See ECF No. 37 at 10.         Here,

plaintiffs    fail   to    respond   to       defendants’    Holding   Company

arguments by submitting a ”partial response” to the motion to

dismiss that “may be deemed an abandonment of the unmentioned

claims.”     Jackson v. Fed. Exp., 766 F.3d 189, 195 (2d Cir. 2014)

(“[A] court may ... infer from a party's partial opposition that

relevant    claims   or   defenses   that     are   not   defended   have    been

abandoned.”); see also Felske v. Hirschmann, No. 10 Civ. 8899

(RMB), 2012 WL 716632, at *3 (S.D.N.Y. Mar. 1, 2012) (“A plaintiff

effectively concedes a defendant's arguments by his failure to

respond to them.”).

     The FAC’s sole allegation against the holding company is that

it created and implemented Anti-Money Laundering (“AML”) policies

governing how JPMC managed and monitored the 622 and 379 bank

accounts.     FAC ¶ 37.      But creation and implementation of AML

policies here is not sufficient to bring claims against a party

that was not involved in any alleged non-compliance with those

policies. See Hershfeld v. JM Woodworth Risk Retention Grp., Inc.,

No. 16 Civ. 6369 (BMC), 2017 WL 1628886, at *4 (E.D.N.Y. May 1,

2017) (noting courts refuse to “impute the operating activities of

                                          7
         Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 8 of 24



an indirectly owned limited liability company to a parent holding

company.”); see also In re WorldCom, Inc. Sec. Litig., No. 02 Civ.

3288 (DLC), 2004 WL 1097786, at *3 (S.D.N.Y. May 18, 2004) (“[I]t

is   a    well-settled   principle   of   corporate   law   that   ‘a   parent

corporation and its subsidiary are regarded as legally distinct

entities.’”) (internal citations omitted).          Accordingly, the Court

dismisses all claims against the JPMC Holding Company.                  We now

proceed to a discussion of the merits of plaintiffs’ claims as to

JPMC.

     III.     Aiding and Abetting Breach of Fiduciary Duty

         We first turn to plaintiffs’ knowing participation in a breach

of trust (Count I) and aiding and abetting breach of fiduciary

duty (Count III) claims, which are substantially identical for

purposes of our analysis.         See In re Sharp Int’l Corp., 403 F.3d

43, 49 (2d Cir. 2005) (equating claim for knowing participation in

a breach of trust with claim for aiding and abetting breach of

fiduciary duty). Knowing participation in a breach of trust and

aiding and abetting breach of fiduciary duty both require that

plaintiffs plead: 1) breach by a fiduciary of obligations to

another, 2) that defendants had “actual knowledge” of the primary

violation, and 3) that defendants “substantially assisted” in the

primary violation.       See Lerner, 459 F.3d at 294; see also SPV OSUS

Ltd. v. AIA LLC, No. 15 Civ. 619 (JSR), 2016 WL 3039192, at *6

(S.D.N.Y. May 26, 2016), aff’d sub nom. SPV OSUS Ltd. v. UBS AG,

                                          8
       Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 9 of 24



882 F.3d 333 (2d Cir. 2018).         “Actual knowledge, not mere notice

or unreasonable unawareness, is therefore essential.”               Samuel M.

Feinberg Testamentary Tr. v. Carter, 652 F. Supp. 1066, 1082

(S.D.N.Y. 1987); see also Kolbeck v. LIT Am., Inc., 939 F. Supp.

240, 246 (S.D.N.Y. 1996) (“New York common law ... has not adopted

a constructive knowledge standard for imposing aiding and abetting

liability. Rather, New York courts and federal courts in this

district, have required actual knowledge.”); see also Ma v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 597 F.3d 84, 92 (2d Cir. 2010)

(noting actual knowledge requirement is more stringent than actual

notice requirement).      Complaints that do not clearly allege actual

knowledge    are   “legally    insufficient     due   to   ambiguity   in   the

allegations.”      H2O Swimwear, Ltd. v. Lomas, 560 N.Y.S.2d 19, 21

(1st Dep’t 1990).

      A.    Failure to Adequately Plead a Fiduciary Relationship
            Between Plaintiffs and Haddow

      Central to Counts I and III is the existence and breach of a

fiduciary relationship.         However, neither the FAC nor brief in

opposition to defendants’ motion to dismiss clearly articulate

plaintiffs’ theory under which a fiduciary relationship existed

between plaintiffs and either Haddow or the Bar Works entities. 4


      4 We cannot credit plaintiffs’ conclusory allegations that, e.g., “various

‘Bar Works’ entities had fiduciary duties to investors.” FAC ¶ 80; see Zeising
v. Kelly, 152 F. Supp. 2d 335, 348 (S.D.N.Y. 2001); see also, e.g. FAC ¶ 81
(“Haddow and/or the various ‘Bar Works’ entities were in a position of superior
knowledge and expertise to their investors, who reposed their trust and
confidence in the Bar Works Entities.”), id. ¶ 82 (“This created a relationship

                                          9
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 10 of 24



“A fiduciary relationship arises when one has reposed trust or

confidence in the integrity or fidelity on another who thereby

gains a resulting superiority of influence over the first, or when

one assumes control and responsibility over another.”               Fraternity

Fund Ltd. v. Beacon Hill Asset Mgmt. LLC., 376 F. Supp. 2d 385,

413–14 (S.D.N.Y. 2005).        “A simple business transaction between a

potential investor and a company soliciting such investors” does

not give rise to such a special relationship. Elliott v. Qwest

Commc’ns Corp., 25 A.D.3d 897, 898 (3d Dep’t 2006).

      Here, there are no allegations that Haddow had a relationship

of trust (or even knew) any of the plaintiffs.                 Nor are there

sufficient allegations that the structure of the transaction was

anything more than a traditional investment.              See Ne. Gen. Corp.

v. Wellington Advert., Inc., 624 N.E.2d 129, 131 (N.Y. 1993).

Plaintiffs simply agreed to invest in Bar Works in exchange for a

promise of guaranteed monthly payments – no special relationship

with Haddow inducing their investment, and no post-investment

reliance on Haddow’s discretion suggesting a reposition of trust.

See, e.g., State Court Complaint ¶ 47.



of high trust and confidence whereby the Bar Works Entities, and ultimately Bar
Works Inc. was/were entrusted with Plaintiffs (sic) investment funds deposited
into the 622 Account and the 379 Account.”), id. ¶¶ 8, 144 (defendants had
actual knowledge that “Bar Works was a Ponzi Scheme”), id. ¶¶ 45, 133 (defendants
had actual knowledge that “Haddow was a thief and/or an embezzler”). These
allegations are “legal conclusions masquerading as factual conclusions” and
insufficient to survive a motion to dismiss. Smith, 291 F.3d at 240 (internal
citations and quotations omitted).


                                          10
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 11 of 24



      Nevertheless, plaintiffs at oral argument urged the Court to

consider Meinhard v. Salmon for the proposition that a fiduciary

relationship existed between plaintiffs and either Haddow or Bar

Works. 164 N.E. 545 (1928).         Plaintiffs’ reliance on Meinhard is

misguided.     In that seminal case, Chief Judge Cardozo held that

“[j]oint adventurers, like copartners, owe to one another, while

the enterprise continues, the duty of the finest loyalty.”              Id. at

463-464.    While Meinhard serves as a cornerstone of joint venture

jurisprudence, plaintiffs’ manifest failure to plead the elements

necessary    to   establish    a   joint    venture    renders    plaintiffs’

citation inapposite. 5      See Zeising v. Kelly, 152 F. Supp. 2d 335,

347-348 (S.D.N.Y. 2001) (dismissing breach of fiduciary duty claim

for failure to adequately plead the existence of a joint venture).

      Because plaintiffs’ fail to plausibly allege the existence of

a fiduciary relationship between plaintiffs and Haddow or Bar

Works, we dismiss Counts I and III of the FAC.




      5 “Perhaps, the most important criterion of a joint venture is the joint
control or management of the joint property used in accomplishing its aims.”
Allen Chase & Co. v. White, Weld & Co., 311 F. Supp. 1253, 1260 (S.D.N.Y. 1970)
(internal citation omitted). At minimum, plaintiffs fail to plead that “each
party had some degree of joint management control over the venture” or that
“there was a provision for the sharing of both losses and profits.” Kidz Cloz,
Inc. v. Officially For Kids, Inc., 320 F. Supp. 2d 164, 171 (S.D.N.Y. 2004);
see also Jade Apparel, Inc. v. Steven Schor, Inc., No. 11 Civ. 2955 (KNF), 2013
WL 498728, at *6 (S.D.N.Y. Feb. 11, 2013) (dismissing breach of fiduciary duty
claim because of “undisputed evidence that sharing losses was not discussed in
the ... agreement”). Bar Works controlled the work space leases “without the
guidance or control of the Plaintiff investors,” State Court Complaint ¶ 114,
and a review of the PPM referenced in the FAC reveals no intention for investors
to share in Bar Works’ losses. See Zhao v. Bar Works USA LLC, etc. et al.,
Index No. 155530/2017 case, NYSCEF Docket No. 6.

                                           11
     Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 12 of 24



     B.     Failure to Adequately Plead Actual Knowledge of the
            Alleged Fiduciary Relationship

     Even assuming that there was a fiduciary relationship between

investors and Haddow, these claims fail for the additional reasons

that plaintiffs do not adequately plead that defendants had actual

knowledge of that relationship.        A necessary predicate of actual

knowledge of a breach of fiduciary duty is knowledge of a fiduciary

relationship itself.     Plaintiffs allege that defendants knew that

Haddow and/or Bar Works “were using the 622 Account and the 379

Account as fiduciary accounts,” FAC ¶ 83, and that Bar Works had

failed to “invest customer property pursuant to [the PPM], which

defendants had seen,” id. ¶ 130.            Merely stating that JPMC knew

Haddow was using the JPMC accounts as fiduciary accounts is plainly

conclusory    (and   elides   the   fact    that   the    JPMC   accounts   were

ordinary    depository   accounts    rather     than     specially   designated

fiduciary or trust accounts).         Additionally, the mere fact that

JPMC had access to the PPM is irrelevant without sufficiently

particular factual allegations that the PPM contained specific

indications that the relationship between Haddow and/or Bar Works

and investors rose to the level of fiduciary.             See Berman v. Morgan

Keegan & Co., No. 10 Civ. 5866 (PKC), 2011 WL 1002683, at *7

(S.D.N.Y. Mar. 14, 2011) (“Rule 9(b) applies ... to ... claims

alleging aiding and abetting breach of fiduciary duty sounding in

fraud.”).


                                           12
     Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 13 of 24



     C.     Failure to Adequately Plead Actual Knowledge of Breach
            of Alleged Fiduciary Relationship

     Plaintiffs also fail to adequately allege that defendants had

actual knowledge of any breach of obligations running from Haddow

or Bar Works to plaintiffs.            Plaintiffs’ argument that JPMC’s

knowledge of frequent withdrawals, wire transfers to accounts in

countries recognized as money laundering havens, and the single

transfer recall request constitute “actual knowledge” of a breach

of fiduciary duty or fraudulent scheme is unpersuasive.               Without

adequately    alleging      the   existence   or   JPMC’s   knowledge    of   a

fiduciary relationship between Haddow and investors, these “red

flag” allegations – which may well have “put [JPMC] on notice that

some impropriety may have been taking place,” Lerner, 459 F.3d at

294 – fall short of creating the “strong inference of actual

knowledge” of a primary violation that is required to state a claim

for aiding and abetting liability.            Id.; see also Nigerian Nat’l

Petroleum Corp. v. Citibank, N.A., No. 98 Civ. 4960, 1999 WL

558141, at *1–2, 7–8 (S.D.N.Y. July 30, 1999) (noting that bank’s

knowing    disregard   of    several   indications    of    fraud,   including

transfer of funds from a company’s account to a personal account,

did not amount to bank’s having actual knowledge of the fraudulent

scheme).

     A review of the cases cited by plaintiffs in their opposition

brief demonstrates that the type of red flag allegations necessary


                                         13
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 14 of 24



to support a strong inference of actual knowledge are absent in

this case.    In Lerner, for example, an aiding and abetting breach

of fiduciary duty claim survived because plaintiffs alleged that

the defendant banks knew that: 1) an attorney was comingling client

funds deposited      in   fiduciary   bank    accounts   in    breach   of   his

fiduciary duties to those clients; 2) the attorney’s fiduciary

accounts    were   overdrawn;    3)   numerous    checks      written   on   the

attorney’s fiduciary accounts were dishonored for insufficient

funds; and 4) the attorney transferred funds from the fiduciary

accounts to her personal accounts.         Id.   Given that plaintiffs had

plausibly alleged that defendants in Lerner knew of the nature and

purpose of the attorney fiduciary accounts, it was clear that

defendants were not simply aware of “red flags,” they had actual

knowledge of a primary violation itself. 6               Id. (“[Attorney’s]

commingling of funds was not only an indication of a breach of

fiduciary duty — it was, in and of itself, a breach.).

      Plaintiffs’ citation to Mazzaro de Abreu v. Bank of Am. Corp.,

525 F. Supp. 2d 381, 389 (S.D.N.Y. 2007) and Oster v. Kirschner,

77 A.D.3d 51, 55 (1st Dep’t 2010) are equally unpersuasive.                   In


      6 In their reply brief (and at oral argument), plaintiffs repeatedly –

and erroneously – claim Lerner held that the actual knowledge standard for an
aiding and abetting breach of fiduciary duty is a lesser standard than is
required for aiding and abetting fraud. See ECF No. 44 at 21; Feb. 6, 2019
Hr’g Tr., ECF No. 50. But Lerner simply holds that banks have actual knowledge
of a breach of fiduciary duty when they are aware of behavior that was “in and
of itself, a breach” of fiduciary duty – such as an overdrawn attorney fiduciary
account. Lerner, 459 F.3d 273, 294. Here, unlike in Lerner, plaintiffs have
failed to allege defendants had actual knowledge of behavior that was “in and
of itself, a breach” of fiduciary duty. Id.

                                         14
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 15 of 24



Mazzaro, allegations that the defendant bank knew the identities

of the recipients of transferred funds, and further knew those

recipients were “black market currency traders,” were sufficient

to plead actual knowledge.      525 F. Supp. 2d at 389; see also Rosner

v.   Bank   of   China,   349   F.   App’x   637,   639   (2d   Cir.    2009)

(distinguishing Mazzaro on the grounds that the Mazzaro plaintiffs

pled actual knowledge, rather than constructive knowledge, that

transfers were to black market currency traders).           Moreover, the

Mazzaro plaintiffs also pled that an employee of the Mazzaro

defendant told the fraudulent actor that he could “more effectively

could conceal the fraud by opening a separate bank account.”             Id.

at 390.     In Oster, an SEC proceeding revealed that defendant law

firm had actual knowledge of their clients’ criminal backgrounds

and the law firm had drafted the private placement memorandum used

to perpetrate the Ponzi scheme. 77 A.d.3d at 55.

     These cases present factual scenarios different in kind from

the allegations contained in the FAC. Here the factual allegations

are limited to ones about activity in ordinary depository accounts

and what JPMC should have known, as opposed to what they actually




                                        15
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 16 of 24



knew 7, see, e.g., FAC ¶ 18 (defendants had “actual notice” Haddow

was laundering Plaintiffs’ money). 8

      In a last-ditch effort to salvage their allegations of actual

knowledge, plaintiffs rely on a theory of conscious avoidance to

attach liability to JPMC.           See FAC ¶ 50 (“JPMC ignored, or was

willfully blind to the suspicious and inexplicable activity in the

622 Account and the 379 Account.”); see also ECF No. 44 at 25

(pointing to Haddow’s alleged status as a “notorious fraudster” in

the U.K. to support a conscious avoidance argument).               To survive

a   motion   to   dismiss   under    a   theory   of   conscious   avoidance,

plaintiffs must allege facts such that “it can almost be said that

the defendant actually knew [of the underlying tort] because he or

she suspected a fact and realized its probability, but refrained

from confirming it in order later to be able to deny knowledge.”

In re Stillwater Asset Backed Offshore Fund Ltd., No. 16 Civ. 8883

(ER), 2018 WL 1610416, at *11 (S.D.N.Y. Mar. 30, 2018); see also

Zamora, 2015 WL 4653234, at *3.          Absent from the FAC are particular


      7 Plaintiffs’ remaining conclusory pleading that JPMC knew “Haddow and
Bar Works Inc. were breaching their fiduciary obligations to the Plaintiffs and
other investors in the Bar Works Entities,” (FAC ¶¶ 55, 84, 119, 120), is a
legal conclusion masquerading as a factual conclusion and insufficient to
survive a motion to dismiss. Smith, 291 F.3d at 240 (internal citations and
quotations omitted).

      8 Plaintiffs also argue that either: 1) JPMC’s anti-money laundering
procedures detected Haddow’s scheme and established JPMC’s actual knowledge of
the scheme, or alternatively, 2) JMPC must have failed to effectively execute
its own anti-money laundering procedures. FAC ¶¶ 61, 69, 70. As a matter of
law, alleged failure to comply with “vague and unspecified” AML controls is
insufficient to infer actual knowledge. Zamora v. JPMorgan Chase Bank, N.A.,
No. 14 Civ. 5344, 2015 WL 4653234, at *3 (S.D.N.Y. July 31, 2015).


                                           16
       Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 17 of 24



and non-conclusory allegations that defendants determined to evade

learning of facts confirming underlying fraudulent activity.                 See

In re Stillwater Asset Backed Offshore Fund Ltd., No. 16 Civ. 8883

(ER), 2018 WL 1610416, at *11 (S.D.N.Y. Mar. 30, 2018) (dismissing

aiding and abetting claims when pleadings “[fail] to establish

facts showing that [defendants] specifically avoided learning of

the conversion or breach of fiduciary duty that they suspected had

occurred, and merely state in a conclusory fashion that the lenders

failed to perform adequate due diligence and ‘turned a blind eye’

to information that ‘should have at least prompted further inquiry’

into potential misconduct.”).

       D.     Failure to Plead Substantial Assistance

       Plaintiffs’ failure to adequately plead the existence of a

duty or actual knowledge of a breach of that duty necessitates

dismissal of Counts I and III.           Morever, plaintiffs have failed to

adequately plead substantial assistance.           This failure provides an

additional and independent ground for dismissal.                See SPV OSUS

Ltd.   2016    WL   3039192,   at   *6   (aiding   and   abetting   breach    of

fiduciary      duty   claims    require      a   showing   of   “substantial

assistance”).       “[T]he mere fact that participants in a fraudulent

scheme use accounts at a bank to perpetrate it, without more, does

not in and of itself rise to the level of substantial assistance.”

Mazzaro, 525 F. Supp. 2d at 390 (internal citations and quotations

omitted).      Substantial assistance may only be found where the

                                           17
     Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 18 of 24



alleged aider and abettor “affirmatively assists, helps conceal or

fails to act when required to do so, thereby enabling the breach

to occur.”   In re Sharp Int’l Corp., 403 F.3d 43, 50 (2d Cir.

2005).

     Plaintiffs’ primary argument is that several examples of

JPMC’s inaction constitute substantial assistance, including a

failure to report allegedly suspicious or illegal activity.            See

FAC ¶¶ 76, 77.    But “the mere inaction of an alleged aider and

abettor constitutes substantial assistance only if the defendant

owes a fiduciary duty directly to the plaintiff.”             Kaufman v.

Cohen, 307 A.D.2d 113, 126, 760 N.Y.S.2d 157, 170 (1st Dep’t 2003)

(emphasis added).    The only rationale offered by plaintiffs for

finding a duty running from JPMC to Bar Works investors is that

JPMC “knew that the activity in the 622 Account was not consistent

with the purported business purpose of the account.”           FAC ¶ 76.

In the absence of a fiduciary or trust account, however, mere

knowledge that a business may not be using the funds in their

depository account in a manner consistent with their promotional

material does not trigger a duty to act. In re Agape Litig., 681

F. Supp. 2d 352, 360 (E.D.N.Y. 2010) (“Neither the Plaintiffs nor

the Court have been able to locate a case which even suggests that

New York law imposes upon banks a duty to protect non-customers

from a fraud involving depository accounts.”); see also Renner v.

Chase Manhattan Bank, No. 98 Civ. 926 (CSH), 1999 WL 47239, at *14

                                      18
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 19 of 24



(S.D.N.Y. Feb. 3, 1999) (refusing to “depart from the general rule

that a bank cannot be held accountable for the ways in which its

customers manage their accounts” in the absence of a fiduciary

account). 9

      Plaintiffs’ sole allegation of an affirmative action that

could constitute substantial assistance is the recall request that

plaintiffs allege was declined by JPMC in contravention of an

unspecified internal policy in early 2017.            FAC ¶ 78.     “Financial

transactions that are not considered ‘atypical’ or ‘non-routine’

do not constitute substantial assistance.”                Rosner v. Bank of


      9 For the first time at oral argument, plaintiffs’ counsel cites to a
footnote in Lerner for the proposition that a defendant bank has a duty to a
non-customer in the absence of a fiduciary account. See Feb. 6, 2019 Hr’g Tr.,
ECF No. 50. But the complaint in Lerner included specific allegations that the
defendant bank knew that the accounts at issue were intended to be trust accounts
for client funds:

          because of (a) written ‘escrow’ agreements provided to the
          Banks, (b) references to ‘escrow’ agreements in wire transfer
          requests and/or confirmations, and (c) numerous occasions on
          which there were insufficient funds in order to honor checks
          drawn by Schick on such accounts and Schick expressly remarked
          to bank officers, in words or substance, that outstanding
          checks drawn on such accounts ‘had’ to be covered because the
          funds involved were the property of others.

Lerner, 459 F.3d at 281 n.2.     Here, there are no allegations in the FAC of
overdrawn accounts, escrow agreements, or concessions from Haddow that the funds
in the accounts – which had been transferred to Bar Works as an investment
rather than to hold in trust - were the property of others. Most importantly,
as discussed supra, the behavior observed by the defendant bank in Lerner was
“in and of itself, a breach” of fiduciary duty. Id., 459 F.3d at 294. Thus,
to the extent Lerner establishes a duty from banks to non-customers in the
absence of a fiduciary account, that duty is only triggered once a bank has
specific actual knowledge of a breach of fiduciary duty. As discussed supra,
plaintiffs have failed to plead such actual knowledge here.          Plaintiffs’
citation to Liu Yao-Yi v. Wilmington Tr. Co. for the proposition that Defendants
owed a duty to plaintiffs is similarly unpersuasive.       301 F. Supp. 3d 403
(W.D.N.Y. 2017).    Liu Yao-Yi, like Lerner (and unlike the instant action),
involved “escrow/custodial/trust accounts.” Id. at 410.


                                          19
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 20 of 24



China, 528 F. Supp. 2d 419, 427 (S.D.N.Y. 2007).                      Moreover,

“violation of an organization’s internal policy with respect to

financial    transactions       does   not   in   and   of   itself   constitute

substantial assistance.” Mazzaro, 525 F. Supp. 2d at 391 (internal

citations omitted).      The mere fact that JPMC declined the request

and released the funds to Haddow, absent allegations that JPMC was

notified    of   the   reason    for   the   recall     request,   violated   any

standard banking procedures, or provided services above and beyond

ordinary banking services, is insufficient to state an aiding and

abetting claim. 10     See Nigerian Nat. Petroleum Corp., No. 98 CIV.

4960 (MBM), 1999 WL 558141, at *8 (S.D.N.Y. July 30, 1999).

     IV.    Other Aiding & Abetting Claims

      While the Court has addressed plaintiffs’ allegations in the

context of their breach of trust and aiding and abetting fiduciary

duty claims, “the elements of aiding and abetting a breach of

fiduciary duty, aiding and abetting a conversion, and aiding and

abetting a fraud are substantially similar.” Kirschner v. Bennett,

648 F. Supp. 2d 525, 533 (S.D.N.Y. 2009)); see also SPV OSUS Ltd.



       10 Plaintiffs’ cite to Mansor – an out of district case wholly dissimilar

to the present case – for the proposition that the removal of restraints on
transfers constitutes substantial assistance. 183 F. Supp. 3d 250 (D. Mass.
2016).    In Mansor, the court found substantial assistance at the motion to
dismiss stage when: a specific employee acquired knowledge of the illegal
account activities and “engaged in various efforts” to assist in the fraudulent
activity, including removal of multiple restraints on fraudsters’ transactions.
Id. at 268. Here, plaintiffs do not plead that the individual who released the
individual plaintiff’s funds was aware of Haddow’s fraudulent activity, or that
funds were released to Haddow more than once.


                                             20
     Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 21 of 24



v. AIA LLC, No. 15-CV-619 (JSR), 2016 WL 3039192, at *6 (S.D.N.Y.

May 26, 2016), aff’d sub nom. SPV OSUS Ltd. v. UBS AG, 882 F.3d

333 (2d Cir. 2018).          A claim for commercial bad faith also

requires,    inter   alia,    actual   knowledge   of   wrongdoing     and

complicity of bank principals in that wrongdoing.        Musalli Factory

For Gold & Jewellry v. JPMorgan Chase Bank, N.A., 261 F.R.D. 13,

24 (S.D.N.Y. 2009), aff’d sub nom. Musalli Factory for Gold &

Jewellry Co. v. JPMorgan Chase Bank, N.A., 382 F. App’x 107 (2d

Cir. 2010); Lerner, 459 F.3d at 293.

     Here, the primary violations underlying plaintiffs’ aiding

and betting conversion (Count IV), aiding and abetting fraud (Count

V), and     commercial bad faith (Count VII) all involve the same

underlying conduct as their breach of trust (Count 1) and aiding

and abetting breach of fiduciary duty (Count III).         See FAC ¶ 120

(Breach of Fiduciary Duty) (“The Defendants knew Haddow, Bar Works

Inc. and/or the Bar Works Entities breached that fiduciary duty by

engaging in embezzlement”); ¶ 135 (Conversion) (“Haddow, Bar Works

Inc. and/or the Bar Works Entities converted millions of dollars

of Plaintiffs’ money.”); ¶ 142 (Fraud) (“Haddow, Bar Works Inc.,

and/or the Bar Works Entities were engaged in a fraud ... and

converted millions of dollars of Plaintiffs’ money.”); ¶ 157

(Commercial Bad Faith) (“Defendants had actual knowledge of the

facts and circumstances of the illegitimate scheme by Haddow, Bar

Works Inc. and/or the Bar Works Entities.”).       Accordingly, for the

                                       21
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 22 of 24



reasons stated above, we find plaintiffs have failed to state

claims for these causes of action as well.

      V.   Remaining Claims

      A.   Aiding and Abetting Embezzlement

      Count II (aiding and abetting embezzlement) is dismissed

because it alleges “violation of a criminal statute for which there

is no express or implied private right of action.”                  Zamora v.

JPMorgan Chase Bank, N.A., No. 14 Civ. 5344, 2015 WL 4653234, at

*2   (S.D.N.Y.   July   31,    2015)   (dismissing   aiding   and    abetting

embezzlement claim for failure to state cognizable claim); see

also Cohain v. Klimley, Nos. 08 Civ. 5047, 09 Civ. 4527, 2011 WL

3896095, at *4 (S.D.N.Y. Aug. 31, 2011) (no private right of action

for larceny/embezzlement).

      B.   Unjust Enrichment

      “To prevail on a claim for unjust enrichment in New York, a

plaintiff must establish 1) that the defendant benefitted; 2) at

the plaintiff’s expense; and 3) that ‘equity and good conscience’

require restitution.”         Kaye v. Grossman, 202 F.3d 611, 616 (2d

Cir. 2000) (internal citation omitted).          To survive a motion to

dismiss, an unjust enrichment claim “requires some type of direct

dealing or actual, substantive relationship with a defendant.”

Reading Int’l, Inc. v. Oaktree Capital Mgmt. LLC, 317 F. Supp. 2d

301, 334 (S.D.N.Y. 2003).




                                         22
      Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 23 of 24



      Plaintiffs’ unjust enrichment claim is dismissed because they

have failed to adequately plead that a relationship existed between

themselves     and   defendants. 11      The   claim    also    fails   because

plaintiffs failed to allege that defendants were unjustly enriched

at the expense of plaintiffs, as “[p]laintiffs’ financial position

would be exactly the same today whether [defendant] was paid the

fees or not.” Nagelberg v. Meli, 299 F. Supp. 3d 409, 418 (S.D.N.Y.

2017); see also Grossman, 202 F.3d at 616.

      C.    Gross Negligence

      To state a claim for gross negligence, “a plaintiff must

allege (1) that the defendant owed him or her a cognizable duty of

care; (2) that the defendant breached that duty; and (3) that the

plaintiff suffered damage as a proximate result of that breach.”

Di Benedetto v. Pan Am World Serv., 359 F.3d 627, 630 (2d Cir.

2004). Further, there must be allegations of “conduct that evinces

a   reckless   disregard    for    the   rights   of   others   or   smacks   of

intentional wrongdoing.”          Anwar v. Fairfield Greenwich Ltd., 728

F. Supp. 2d 372, 432 (S.D.N.Y. 2010) (internal citations and

quotations omitted).       Because plaintiffs fail to plausibly allege

that JPMC owed a duty of care to plaintiffs or that their conduct


      11Plaintiffs’ citation to Chen v. New Trend Apparel, Inc. is unpersuasive.
See ECF No. 44 at 35.      Plaintiffs cite to Chen for the proposition that
“defendant’s awareness of the plaintiff and of the potential negative impact of
its own conduct on the plaintiff may serve as further indication of the required
closeness between the parties.” 8 F. Supp. 3d 406, 465 (S.D.N.Y. 2014). But
for the same reasons plaintiffs’ aiding and abetting claims fail, plaintiffs
also fail to sufficiently plead defendants’ awareness of “potential negative
impact of its own conduct on the plaintiff.”

                                          23
        Case 1:17-cv-08570-NRB Document 52 Filed 03/13/19 Page 24 of 24



amounts to a reckless disregard for plaintiffs' rights, they fail

to state a claim of gross negligence and Count VII is dismissed.

See In re Terrorist Attacks on Sept.                 11,    2001,    349 F.    Supp.    2d

765,   830    (S.D.N.Y.)       ("Banks do not owe non-customers a duty to

protect them from the intentional torts of their customers."); see

also Smith, 291 F.3d at 240.

                                      CONCLUSION

       For   all    of   the    foregoing    reasons,       defendants'       motion    to

dismiss      is    granted     in   its   entirety    and    with    prejudice 12      and

defendants' motion to strike is denied as moot.                 The Clerk of Court

is   respectfully directed to             enter    judgment    for    defendants       and

terminate this case and any motions pending therein.



       SO ORDERED.

       Dated:        New York, New York
                     March/3, 2019




                                                   NAOMI REICE BUCHWALD
                                                   UNITED STATES DISTRICT JUDGE



      12 At oral argument, plaintiffs urged the Court to dismiss the FAC without

prejudice, arguing that Haddow is currently in federal custody and that he "is
the person who would have more detailed information as to who the particular
people were at Chase at particular times and conversations." Feb. 6, 2019 Hr'g
Tr., ECF No. 50 at 22:24, 24:4-6.    The Court is skeptical that Haddow has any
motivation to cooperate with plaintiffs and, in any event, plaintiffs have
already obtained a default Judgement against Haddow in state court, which is
sufficient to pursue Haddow's liability to plaintiffs.    Zhao v. Bar Works USA
LLC, etc. et al., Index No. 155530/2017, NYSCEF Docket No. 162.      Plaintiff's
request is denied.

                                              24
